Montgomery, C. J.
This is a bill to enforce a vendor’s lien. The defendant Frantz Nulling is the son of complainant. Complainant and her husband were in 1893 owners by the entirety of a house and lot in the city of Detroit. Defendant was the owner of a 60-acre farm in Macomb county, incumbered by a mortgage of $1,300. The parties made an exchange. The house and lot were called $1,600, the farm $2,100, and the equity $800. Defendant paid $300 of the difference, and complainant, who by the death of her husband has succeeded to all rights to the unpaid purchase price, asks a vendor’s lien. The record shows these facts with sufficient clearness. The circuit judge dismissed the complainant’s bill without *57prejudice, — evidently for the reason that he thought she should be left to her suit at law.
We think complainant is entitled to assert the lien. Carroll v. Van Rensselaer, Har. Ch. 225; Dunton v. Outhouse, 64 Mich. 419 (31 N. W. 411). We do not discover any waiver of the right to assert this lien as against defendants. Some payments of interest were made, but the record is not quite clear as to the amount. The bill states complainant’s inability to give the amount. Under these circumstances, we think the decree should provide for the payment of the unpaid principal, with interest from the date of filing the bill. Sale may take place after 60 days from the date of this decree. The complainant will recover costs of both courts.
The other Justices concurred.